Citation Nr: 1226371	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  11-04 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1964 to March 1967. 

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Board has considered the holding and rationale of Clemons v. Shinseki, 23 Vet. App. 1 (2009), however in the current claim the Veteran has consistently claimed that he has asbestosis specifically and has submitted evidence to show this rather than claiming that he has symptoms attributable to a broader respiratory or pulmonary condition.  Thus, re-characterizing the Veteran's claim of service connection for asbestosis is unnecessary.  See Clemons, supra.  

In his February 2011 substantive appeal to the Board the Veteran requested a Board videoconference hearing before a Veterans Law Judge, however in April 2012 he withdrew his request.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case the record is in conflict as to whether the Veteran currently has X-ray changes consistent with asbestosis.  On one hand, a December 2003 private medical opinion indicated that the Veteran had bilateral interstitial fibrotic changes consistent with asbestosis.  On the other hand, multiple other X-rays have been interpreted to include an interstitial process, obliterative pulmonary vascular disease, pulmonary fibrosis, bilateral pleural thickening, and lung nodules, but not asbestosis.  The most recent VA examiner also raised questions about the findings of the December 2003 private opinion.  

Given the specific nature of asbestosis and the conflicting nature of the evidence, the Board finds that another examination should be undertaken and the X-ray films be interpreted by a radiologist certified as a B-reader (a physician certified by NIOSH).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a pulmonary examination.  X-ray evidence must be interpreted by a B-reader.  The B-reader should opine whether the radiographic findings are consistent with asbestos-related changes.

The examiner should identify any current respiratory disorder. The examiner should specifically rule in or rule out a diagnosis of asbestosis or any other asbestos-related respiratory disorder. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disorder is related to active service, including any asbestos exposure during service. 

The claims file should be made available to the examiner for review. The examiner should explain the rationale for all opinions provided.

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


